UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-6663 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey (Address of principal executive offices) (Zip Code) 973-427-8224 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2009 Common Stock, $.05 par value per share 4,654,953 shares Convertible Preferred Stock, $.05 par value per share 447,891 shares COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2009 and 2008 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2009 and 2008 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 6. Exhibits 19 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $443,460 in 2009 and $472,526 in 2008 Inventory Prepaid expenses and other current assets Deferred tax asset - current portion Total current assets Property and equipment Goodwill Other intangibles Other assets - noncurrent Deferred tax asset - noncurrent $ $ Liabilities and Stockholders' Equity Current liabilities: Trade payables $ $ Accrued liabilities Income taxes payable - Borrowings under credit facility - revolving credit Convertible notes payable, includes related party notes of $262,500 in 2009 and $62,500 in 2008 Notes payable - current portion; includes related party notes of $750,000 in 2009 and $30,000 in 2008 Total current liabilities Convertible notes payable, includes related party notes of $0 in 2009 and $200,000 in 2008 - Notes payable, excluding current portion; includes related party notes of $0 in 2009 and $750,000 in 2008 Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 447,891 shares issued and outstanding in 2009 and 2008, liquidation preference of $2,229,455 in 2009 and 2008 Common stock, $.05 par value, 20,000,000 shares authorized, 4,654,953 shares issued and outstanding in 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses, net Operating loss ) ) Other income Interest expense, net; includes related party interest of $14,188 in 2009 and $21,551 in 2008 ) ) Loss from operations before income tax ) ) Income tax expense Net loss $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For The Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock-based compensation Provision for doubtful accounts Depreciation Net gain on disposal of property and equipment ) Amortization of intangibles Accretion of debt discount - Changes in operating assets and liabilities Accounts receivable Inventory ) ) Prepaid expenses and other current assets Other assets - noncurrent Trade payables Accrued liabilities Income taxes payable ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of notes payable: includes related party repayments of $30,000 in 2009 and $0 in 2008 ) ) Repayments under credit facility - revolving credit, net ) ) Net cash used in financing activities ) ) Increase in cash Cash - beginning of period Cash - end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2009 (Unaudited) 1. Summary of Significant Accounting Policies and Practices and Basis of Presentation The condensed consolidated financial statements of Colonial Commercial Corp. and subsidiaries (the "Company") included herein have been prepared by the Company and are unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of the financial position, results of operations, and cash flows for the interim periods to which the report relates.The results of operations for the period ended March 31, 2009 is not necessarily indicative of the operating results that may be achieved for the full year. The financial statements have been prepared on a going concern basis.The Company has incurred a net loss of $1,584,624 for the three months ended March 31, 2009 and a net loss of $1,008,140 for the year ended December 31, 2008.The Company’s credit facility provides that financial covenants are to be determined on an annual basis by agreement between the Company and its lender. The Company and its lender have agreed on financial covenants for the period through December 31, 2009, and the Company is in compliance with these covenants as of March 31, 2009.The continuation of the credit agreement is conditioned on the Company and the lender reaching agreement on financial covenants and the Company achieving those covenants in the future.While the Company and the lender have reached mutually agreeable covenants in the past, there can be no assurance that they will be able to do so in the future.If these agreements are not reached, or the Company fails to achieve the agreed upon covenants, the lender may exert its rights under the credit agreement which may include terminating the credit agreement and demanding repayment of the Company’s outstanding borrowings.This condition indicates that the Company may be unable to continue as a going concern.In response to such an event, the Company would pursue alternative financing arrangements but there can be no assurance that such financing may be available on acceptable terms, or at all. The accompanying financial statements do not include any adjustments that might be necessary as a result of the outcome of such uncertainty. The Company has a working capital deficiency in the amount of $139,217. This deficiency is primarily the result of $950,000 in notes payable to related parties becoming current liabilities as of March 31, 2009. Certain information and footnote disclosures, normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted as permitted by the interim reporting requirements of the Securities and Exchange Commission.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended December 31, 2008. We have only one operating segment. Inventory is comprised of finished goods. 4 Table of Contents 2. Stock Options The Company recognizes equity based compensation expense in accordance with SFAS No. 123(R), “Share-Based Payment”, which established standards for transactions in which an entity exchanges its equity instruments for goods or services. This standard requires an entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award. On September 29, 2006, the Company adopted the Colonial Commercial Corp. 2006 Stock Plan, (the “2006 Plan”).The 2006 Plan enables the Company to grant equity and equity-linked awards to our Directors, officers, employees and other persons who provide services to the Company.The 2006 Plan is intended to allow us to provide incentives that will (1) strengthen the desire of highly competent persons to provide services to us and (2) further stimulate their efforts on our behalf. The following table summarizes information about stock options at March 31, 2009: Options Outstanding and Exercisable Weighted Average Range of Remaining Weighted Average Aggregate Exercise Prices Shares Contractual Life Exercise Price Intrinsic Value $ Options Outstanding and Non-exercisable $ $ $ 0 There were no stock options granted in any of the quarters ended March 31, 2009 and 2008.For each of the quarters ended March 31, 2009 and 2008, the amount of stock based compensation was $6,677. 3. Equity Transactions During the quarters ended March 31, 2009 and 2008, no shares of redeemable preferred stock were converted into common stock. No stock options were exercised during the quarters ended March 31, 2009 and 2008. 4. Supplemental Cash Flow Information The following is supplemental information relating to the condensed consolidated statements of cash flows: For the Three Months Ended March 31, 2009 March 31, 2008 Cash paid during the period for: Interest $ $ Income taxes $ $ 5 Table of Contents 5. Net Loss Per Common Share Employee stock options totaling 97,000 for each of the three months ended March 31, 2009 and 2008 were not included in the net loss per share calculation because their effect would have been anti-dilutive.Convertible preferred stock, convertible into 447,891 and 467,500 shares of common stock for the three months ended March 31, 2009 and 2008, respectively, was not included in the net loss per share because its effect would have been anti-dilutive.Convertible notes, in the principal amount of $337,500 and $475,000, convertible into 112,500 and 158,333 shares of common stock, respectively, were not included in the net loss per share calculation for the three months ended March 31, 2009 and 2008, respectively, because their effect would have been anti-dilutive. 6. Financing Arrangements The Company has a secured credit facility (“Agreement”) with Wells Fargo Bank, National Association (“Wells”) in the amount of $25 million which expires August 1, 2012.The $25 million credit facility includes a $1 million structural sublimit, as defined in the Agreement, payable in 24 equal monthly installments, and up to $500,000 of seasonal over-advances.Borrowings under the credit facility are secured by substantially all the assets of the Company, as defined in the Agreement. Availability under the credit facility was $698,703 as of March 31, 2009 and is determined by a percentage of available assets as defined in the Agreement, less reserves.The interest rate on the credit facility is prime minus 0.25% and was 3.0% as of March 31, 2009. The Company may convert the interest rate on up to 75% of the credit facility’s outstanding balance to 2½% over LIBOR.Reserves, determined by the bank, reduce the availability of the credit facility by $171,000.The balance outstanding under the credit facility was $12,671,987 as of March 31, 2009. The Company believes that the credit facility is sufficient to finance its current operating needs.However, the business of the Company would be materially and adversely affected if the bank demands payment of the loan and the Company is unable to refinance the loan.In the event that Mr. Pagano no longer performs the duties of the President of Universal or the Vice President of RAL for any reason other than death or disability, the Company will be considered in default of its credit agreement with Wells unless a waiver is obtained.The credit facility contains covenants that are determined annually and relate to the Company’s monthly and quarterly net income, quarterly cash flows, quarterly tangible net worth, and annual capital expenditures.The credit facility also restricts the payment of dividends, subordinated debt and purchase of securities.The continuation of the credit facility is conditioned upon the Company and Wells reaching agreement on the covenants.While the Company and Wells have reached mutually agreeable covenants in the past, there is no assurance that they will be able to do so in the future.As of March 31, 2009, the Company was in compliance with all of its financial loan covenants. The Company has a working capital deficiency in the amount of $139,217. This deficiency is primarily the result of $950,000 in notes payable to related parties becoming current liabilities as of March 31, 2009. 6 Table of Contents 7. Other Intangible Assets The Company has certain identifiable intangible assets that are subject to amortization.Intangible assets are included in “Other intangibles” in the consolidated balance sheets. Estimated Amortization Expense: For the Years Ended December 31, $ Thereafter $ 8. Litigation a. Universal Supply Group, Inc. Universal Supply Group, Inc., a wholly owned subsidiary of the Company, is a New York corporation (“Universal”).On June 25, 1999, Universal acquired substantially all of the assets of Universal Supply Group, Inc., a New Jersey corporation, including its name, pursuant to the terms of a purchase agreement.The Company filed a copy of the purchase agreement with the Securities and Exchange Commission on March 30, 1999 as Exhibit 10(g) on Form 10KSB, and the Company filed a copy of an amendment to the purchase agreement on July 9, 1999 as Exhibit 10(a)(ii) on Form 8-K.Subsequent to the sale, Universal Supply Group, Inc. (the selling corporation) formerly known as Universal Engineering Co., Inc., changed its name to Hilco, Inc.Hilco, Inc. acquired the assets of Amber Supply Co., Inc., formerly known as Amber Oil Burner Supply Co., Inc., in 1998, prior to Hilco’s sale of assets to Universal.Hilco, Inc. is hereinafter referred to as the “Universal Predecessor.”The majority shareholders of Hilco, Inc. were John A. Hildebrandt and Paul Hildebrandt. The Company understands that the Universal Predecessor and many other companies have been sued in the Superior Court of New Jersey (Middlesex County) by plaintiffs filing lawsuits alleging injury due to asbestos. As of March 31, 2009, there exist 27 plaintiffs in these lawsuits relating to alleged sales of asbestos products, or products containing asbestos, by the Universal Predecessor.Subsequent to March 31, 2009, 3 plaintiffs have had their actions dismissed, which results in 24 remaining plaintiffs in these lawsuits.The Company never sold any asbestos related products. Of the existing plaintiffs as of March 31, 2009, 15 filed actions in 2007, 5 filed actions in 2006, 3 filed actions in 2005, 3 filed actions in 2004, and 1 filed an action in 2003. There are 183 other plaintiffs that have had their actions dismissed and 13 other plaintiffs that have settled as of March 31, 2009 for a total of $3,358,500. There has been no judgment against the Universal Predecessor. In the past, our Universal subsidiary was named by 36 plaintiffs; of these, 11 filed actions in 2007, 6 filed actions in 2006, 11 filed actions in 2005, 5 filed actions in 2001, 1 filed an action in 2000, and 2 filed actions in 1999.Eighteen plaintiffs naming Universal have had their actions dismissed and, of the total $3,358,500 of settled actions, 2 plaintiffs naming Universal have settled for $26,500.No money was paid by Universal in connection with any settlement.Following these dismissed and settled actions there exists 16 plaintiffs that name Universal, as of March 31, 2009. As set forth in more detail below, the Company has been indemnified against asbestos-based claims, and insurance companies are defending the interests of the Universal Predecessor and the Company in these cases. 7 Table of Contents Based on advice of counsel, the Company believes that none of the litigation that was brought against the Company’s Universal subsidiary through March 31, 2009 is material, and that the only material litigation that was brought against the Universal Predecessor through that date was Rhodes v. A.O. Smith Corporation, filed on April 26, 2004 in the Superior Court of New Jersey, Law Division, Middlesex County, Docket Number MID-L-2979-04AS. The Company was advised that the Rhodes case was settled for $3,250,000 (“Settlement”) under an agreement reached in connection with a $10,000,000 jury verdict that was rendered on August 5, 2005. The Company was not a defendant in the Rhodes case. The Company believes that Rhodes differed from the other lawsuits in that plaintiff established that he contracted mesothelioma as a result of his occupational exposure to asbestos dust and fibers and that a predecessor of the Company was a major supplier of the asbestos containing products that allegedly caused his disease. i. Indemnification John A. Hildebrandt, Paul Hildebrandt and the Universal Predecessor have jointly and severally agreed to indemnify our Universal subsidiary from and against any and all damages, liabilities and claims due to exposure to asbestos at any time prior to the June 25, 1999 closing of the purchase agreement referred to earlier.These agreements are set forth in the purchase agreement. Paul Hildebrandt, one of the indemnitors, was a Director of the Company from September 29, 2004 to January 28, 2005. The indemnitors may use their own counsel to defend these claims. The indemnitors are not liable for any settlement effected without their consent. The indemnitors may settle and pay money claims without the consent of the Company. There is no indemnification unless claims aggregate $50,000; once this trigger point is reached, indemnification is required for all claims, including the first $50,000, but excluding claims of less than $10,000. The indemnification requirement survives at least until 30 days after the running of any relevant statutes of limitation. The obligation of the indemnitors is joint and several, so that the Company can have recourse against any one or more of these indemnitors, whether or not any other indemnitor has previously defaulted on its obligation to us. There are no other limitations to our rights to indemnification.The Company cannot be certain that the indemnitors have the financial wherewithal to meet their obligations to indemnify the Company. ii. Insurance The assets that the Universal Predecessor sold to us included its insurance policies and other agreements and contracts. The policies provide coverage for liability accruing during the periods for which premiums were paid.The Universal Predecessor was formed in 1940. Copies of policies are available for each year beginning in 1970 and ending with the closing under the purchase agreement in 1999. Copies of policies for the period from 1940 to 1969 are not available. Insurance companies acknowledge coverage for potential asbestos claims under certain of these policies.Insurance companies under additional policies have reserved their right to deny coverage but have continued to defend and indemnify the Universal Predecessor and the Company under the contested policies. 8 Table of Contents There are periods during the years from 1940 to 1999 in which our Universal Predecessor did not have coverage for potential asbestos claims.Subject to litigation, insurance companies may maintain that the existence of these periods’ results in coverage for only a portion of a particular injury that varies with the period during which there was asbestos coverage relating to the injury, and that the balance of any settlement or judgment is to be paid by the insured.As of March 31, 2009, no insurance company has claimed any contribution for a gap in coverage except for a claim for $160 made by one insurance company to the Universal Predecessor in 1995.The Universal Predecessor asserted that it had no obligation to pay this amount and did not make any payment. Insurance companies have, as of March 31, 2009, defended us and the Universal Predecessor, and have paid all settlement amounts and defense costs.Except for $160 referred to above, the insurance companies have not requested any payments from us or from the Universal Predecessor. Our Universal subsidiary has not engaged in the sale of asbestos products since its formation in 1997. Its product liability policies for all years since 1998 exclude asbestos claims. b. The RAL Supply Group, Inc. The RAL Supply Group, Inc., a wholly owned subsidiary of the Company, is a New York corporation (“RAL”), formerly known as RAL Purchasing Corp.On September 30, 2003, RAL acquired substantially all of the assets of The RAL Supply Group, Inc., formerly known as The LAR Acquisition Corp., also a New York corporation, including its name, pursuant to the terms of a purchase agreement.The Company filed a copy of the purchase agreement (“RAL APA”) with the Securities and Exchange Commission on October 15, 2003 as Exhibit 10(a)(i) on Form 8-K.Subsequent to the sale, The RAL Supply Group, Inc. (the selling corporation) changed its name to RSG, Inc. RSG, Inc. is hereinafter referred to as the “RAL Predecessor.” The RAL Predecessor acquired certain assets from Dyson-Kissner-Moran Corporation (“RSG Predecessor”) in 1993, prior to the RAL Predecessor’s sale of assets to RAL. Our RAL subsidiary and other companies have been sued in the Supreme Court of New York (Orange County) by a plaintiff filing a lawsuit on or about July 30, 2008 alleging injury due to asbestos. As of March 31, 2009, there existed one plaintiff in a lawsuit relating to alleged sales of asbestos products, or products containing asbestos.The lawsuit alleges injury due to asbestos during the 1970’s, prior to RAL Predecessor’s acquisition of assets from the RSG Predecessor and RAL’s acquisition of assets from the RAL Predecessor. The Company never sold any asbestos related products. The RAL Predecessor agreed in the RAL APA to indemnify and hold harmless our RAL subsidiary from and against, among other things, damages that relate to products sold or manufactured or services performed or other actions taken or omitted by the RAL Predecessor prior to the closing of the acquisition.The Company cannot be certain that the indemnitor has the financial wherewithal to meet its obligations to indemnify the Company. 9 Table of Contents c. General Regardless of indemnification and insurance coverage, we do not in any event consider our Company to be liable for the asbestos-based lawsuits that name us or for any other claim that arises as a result of actions or omissions by the Universal Predecessor or RAL Predecessor companies. We expressly disclaimed the assumption of any liabilities when we purchased the assets of the Universal Predecessor and RAL Predecessor. It is our opinion that the existing asbestos litigation will not have a material adverse effect on the Company.Nevertheless, we could be materially and adversely affected if we are held liable for substantial asbestos claims or if the Company incurs substantial legal or settlement costs. This material and adverse effect would occur if indemnitors fail to honor their indemnification agreements and insurance is not available either because policy limits are exceeded, or because insurance companies successfully deny coverage or claim limitations on their liabilities by reason of gaps in coverage or otherwise. Since we regard as remote the potential payment of any asbestos-based claim, we have not accrued any balance for any period relating to asbestos claims, and we have not recorded any amount for asbestos claims for any period in any of our financial statements. d. Other Litigation The Company is periodically involved in other litigation in the ordinary course of business.The Company vigorously defends all matters in which the Company or its subsidiaries are named defendants and, for insurable losses, maintains significant levels of insurance to protect against adverse judgments, claims or assessments.Although the adequacy of existing insurance coverage or the outcome of any legal proceedings cannot be predicted with certainty, the Company does not believe the ultimate liability associated with any claims or litigation will have a material impact to its financial condition or results of operations. 9. New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements, (“SFAS 157”).This Standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.SFAS 157, as originally issued, was effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.However, on February 12, 2008, the FASB issued Staff Position No. SFAS 157-2 (“SFAS 157-2”) which deferred the effective date of SFAS 157 for one year, as it relates to nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed in financial statements at fair value on a recurring basis (at least annually). The provisions of SFAS 157 as they relate to financial assets and liabilities were effective for us beginning January 1, 2008. The adoption of SFAS 157 on January 1, 2008 did not have a material impact on the Company’s financial position. SFAS 157-2 was effective from January 1, 2009 and did not have a material impact on the Company’s financial position. In December 2007, the FASB issued Statement of Financial Accounting Standards No. 141 (revised 2007), Business Combinations, (“FASB 141R”).This standard requires that entities recognize the assets acquired, liabilities assumed, contractual contingencies and contingent consideration measured at their fair value at the acquisition date for any business combination consummated after the effective date.It further requires that acquisition-related costs are to be recognized separately from the acquisition and expensed as incurred.FASB 141R is effective for fiscal years beginning after December 15, 2008.FASB 141R will be applied prospectively for acquisitions beginning in 2009 and thereafter. 10 Table of Contents In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements–an amendment of ARB No. 51.SFAS No. 160 requires that the ownership interests in subsidiaries held by parties other than the parent be clearly identified, labeled, and presented in the consolidated statement of financial position within equity, in the amount of consolidated net income attributable to the parent and to the noncontrolling interest on the face of the consolidated statement of income, and that entities provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners.SFAS No. 160 is effective for fiscal years, beginning on or after December 15, 2008 and cannot be applied earlier.The adoption of SFAS No. 160 did not have a material impact on the Company’s financial position. In April 2008, the FASB issued Staff Position No. FAS 142-3, Determination of the Useful Life of Intangible Assets (“FSP FAS 142-3”). FSP FAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under SFAS No. 142, Goodwill and Other Intangible Assets (“SFAS 142”). The intent of FSP FAS 142-3 is to improve the consistency between the useful life of a recognized intangible asset under SFAS 142 and the period of expected cash flows used to measure the fair value of the asset under SFAS 141(R) and other applicable accounting literature. FSP FAS 142-3 was adopted as of January 1, 2009 and did not have a material impact on the Company’s financial position. In May 2008, the FASB issued SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles (“SFAS 162”). SFAS 162 identifies the sources of accounting principles and provides entities with a framework for selecting the principles used in preparation of financial statements that are presented in conformity with GAAP. The current GAAP hierarchy has been criticized because it is directed to the auditor rather than the entity, it is complex, and it ranks FASB Statements of Financial Accounting Concepts, which are subject to the same level of due process as FASB Statements of Financial Accounting Standards, below industry practices that are widely recognized as generally accepted but that are not subject to due process. The Board believes the GAAP hierarchy should be directed to entities because it is the entity (not its auditors) that is responsible for selecting accounting principles for financial statements that are presented in conformity with GAAP. The adoption of SFAS 162 did not have a material impact on the Company’s financial position. In April 2009, the FASB issued FSP SFAS No. 107-1, Interim Disclosures about Fair Value of Financial Instruments (“SFAS 107-1”). SFAS 107-1 amends FASB Statement No. 107, Disclosures about Fair Value of Financial Instruments, to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. SFAS 107-1 also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. SFAS No. 107-1 is effective for interim reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009, and is not expected to have a significant impact on the Company’s financial statements upon adoption. Transactions with Related Persons, Promoters and Certain Control Persons a. A subsidiary of the Company leases a warehouse and store in Wharton, New Jersey comprising of 27,000 square feet from a company owned by Mr. Paul Hildebrandt under a lease that expires in June 2010.The Company paid Mr. Hildebrandt’s company $58,484 and $61,675 as rent during the quarters ended March 31, 2009 and 2008, respectively. 11 Table of Contents The Company owes Mr. Hildebrandt $25,000 pursuant to a convertible note due June 1, 2009. The Company paid Mr. Hildebrandt for a subordinated note in the amount of $150,000, $30,000 due annually commencing December 31, 2004, of which the final $30,000 payment that was due December 31, 2008 was deferred until March 30, 2009.William Salek, the Company’s Chief Financial Officer, is the son-in-law of Mr. Hildebrandt.Mr. Hildebrandt served as a Director of the Company from July 2004 to January 2005. b. Pursuant to a secured note dated July 29, 2004, as amended by Amendment 1 dated March 27, 2008 and further amended by Amendment 2 dated February 12, 2009, the Company owes Goldman Associates of New York, Inc. (“Goldman Associates”), the principal amount of $750,000 collateralized by the assets of the Company. The secured note is subordinate to the borrowings under the credit facility, bears interest at the prime rate plus 2% and is due on January 1, 2010. Michael Goldman is the Chief Executive Officer and Chairman of the Board of Goldman Associates and is Chairman of the Board of the Company. In January 2008, the Company paid $13,221 in premiums for Michael Goldman’s COBRA health insurance for the calendar year 2008. c. Oscar and Jeffrey Folger, of the law firm Folger & Folger, are counsel to the Company.Rita Folger, a more than 5% shareholder of the Company, is the wife of Oscar Folger and the mother of Jeffrey Folger.Professional fees paid to Folger & Folger for the quarters ended March 31, 2009 and 2008 were $8,613 and $3,737, respectively. d. Pioneer Realty Holdings, LLC, a New York limited liability company (“Pioneer”), is the owner of the premises located at 836 Route 9, Fishkill, New York, formerly known as 2213 Route 9, Fishkill, New York that is leased to a subsidiary of the Company under a lease that expires on March 31, 2017, subject to two five-year renewal options. William Pagano, Chief Executive Officer and Director of the Company, has a 55% interest in Pioneer and each of Mrs. Folger and Jeffrey Folger has an 8% interest in Pioneer Realty Partners I, LLC, which has a 40% interest in Pioneer.The Company paid Pioneer Realty Holdings, LLC $60,840 and $61,461 in rent during the quarters ended March 31, 2009 and 2008, respectively. e. Mr. Pagano and Mrs. Folger are each holders of convertible unsecured notes in the amount of $100,000, issued pursuant to the terms of a private placement made on July 29, 2004, as amended by Amendment 1 dated March 27, 2008 and further amended by Amendment 2 dated February 12, 2009. The convertible unsecured notes bear interest at the prime rate plus 2% and are due on January 1, 2010. Mr. Salek and the wife of Michael Goldman are holders of convertible unsecured notes in the amounts of $25,000 and $12,500, respectively, issued pursuant to the terms of a private placement made on July 29, 2004. The convertible unsecured notes bear interest at 11% and are due on June 1, 2009. Interest expense on the notes held by Mr. Pagano and Mrs. Folger amounted to $1,313 and $2,750 for the quarters ended March 31, 2009 and 2008, respectively, paid to each Mr. Pagano and Mrs. Folger. Interest expense on the note held by Mr. Salek amounted to $688 and $1,375 for the quarters ended March 31, 2009 and 2008, respectively. Interest expense on the note held by the wife of Michael Goldman amounted to $344 and $688 for the quarters ended March 31, 2009 and 2008, respectively. 12 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Resultsof Operations We begin Management’s Discussion and Analysis of Financial Condition and Results of Operations of Colonial Commercial Corp. and subsidiaries with a discussion of our business, and other business considerations, to provide a context for understanding.This is followed by a discussion of the “Critical Accounting Policies” that we believe are important to understanding the assumptions and judgments incorporated into our reported financial results which we discuss under “Results of Operations.” We then provide an analysis of cash flows, and discuss our financial commitments under “Liquidity and Capital Resources.” It is suggested that Management’s Discussion and Analysis of Financial Condition and Results of Operations be read in conjunction with the consolidated financial statements and notes included in the Company's Form 10-K for the year ended December 31, 2008. Forward-Looking Statements This report on Form 10-Q contains forward-looking statements including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions.Forward-looking statements involve risks and uncertainties, including, but not limited to, technological changes, competitive factors, maintaining customer and vendor relationships, inventory obsolescence and availability, and other risks detailed in the Company's periodic filings with the Securities and Exchange Commission, which could cause the Company's actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company's forward-looking statements.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. Company Overview Colonial Commercial Corp. (“Colonial”) is a New York corporation which was incorporated on October 28, 1964.Unless otherwise indicated, the term “Company” refers to Colonial Commercial Corp. and its consolidated subsidiaries.The Company’s operations are conducted through its wholly owned subsidiaries, Universal Supply Group, Inc. (“Universal”), The RAL Supply Group, Inc. (“RAL”), and S&A Supply, Inc (“S&A”).We distribute heating, ventilating and air conditioning equipment (HVAC), parts and accessories, climate control systems, appliances, and plumbing and electrical fixtures and supplies, primarily in New Jersey, New York, Massachusetts and portions of eastern Pennsylvania, Connecticut and Vermont. We supply the Amana air conditioning and heating equipment line in New Jersey (exclusive of Cape May and Cumberland counties), lower portions of New York State, and Western Massachusetts.At all our locations we also supply, on a non-exclusive basis, the Goodman line of heating and air conditioning equipment, Fraser-Johnston commercial air conditioning equipment, and Johnson Controls’ Source 1 HVAC Service Parts.We distribute these products through seven sales locations in New Jersey, eight in New York State, two in Massachusetts and one location in Willow Grove, Pennsylvania.We also have an additional location in New Jersey that we use for warehousing purposes only. We use showrooms for the display and sale of kitchen, bathroom and electrical fixtures and accessories at our locations in Fishkill, Middletown, New Windsor and Suffern, New York and Great Barrington and Pittsfield, Massachusetts. 13 Table of Contents We have developed a specialty in the design and sale of energy conservation control systems and the fabrication of customized UL listed control panels.We also supply indoor air quality components and systems. Our in-house staff provides technical assistance and training to customers.In some cases, we also use vendors’ representatives and outside services. We do not install any equipment or systems. We distribute appliances, such as washers and dryers, to appliance dealers primarily in New York, New Jersey, and portions of Connecticut, Delaware and Pennsylvania. Our objective is to become a leading provider of HVAC, plumbing and electrical equipment and accessories to the professional contractor in the northeastern United States by expanding our product offerings and increasing our customer technical and logistical support services. Other Business Considerations Our business is affected by significant outdoor temperature swings. Our sales typically increase during peak heating and cooling demand periods.Demand related to the residential central air conditioning replacement market is highest in the second and third quarters, while demand for heating equipment is usually highest in the fourth quarter.Our business is also affected by general economic conditions in the residential and commercial construction industries. Critical Accounting Policies The accounting policies below are critical to the Company’s business operations and the understanding of results of operations. The Company’s discussion and analysis of its financial condition and results of operations are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities as the date of the consolidated financial statements and the reported amount of revenue and expenses during the reporting period. The Company bases its estimates on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of asset and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Revenue for the Company primarily consists of sales of heating, ventilation and air conditioning equipment, climate control systems and plumbing and electrical fixtures and supplies. Revenue is recognized when the earnings process is complete, which is generally upon shipment or delivery of products, and the price is determined and collectability is reasonably assured, in accordance with agreed-upon shipping terms and when title and risk of loss transfers to the customer.The Company has no further obligations subsequent to shipment or delivery.Customers have the right to return defective products, which are substantially covered under the manufacturer’s warranty.The customer receives a credit from the Company for defective products returned and the Company receives a corresponding credit provided by the manufacturer.The only warranty provided on products sold is the one provided by the manufacturer. 14 Table of Contents The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. The Company establishes and monitors the allowance for doubtful accounts based on the credit risk of specific customers, customer concentrations, historical trends and other information. The Company had accounts receivable of $7,915,880, net of an allowance for doubtful accounts of $443,460, as of March 31, 2009.Although the Company believes its allowance is sufficient, if the financial condition of the Company’s customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances would be required. The Company writes down its inventories for estimated slow moving and obsolete goods in accordance with the lower of cost or market value, based upon assumptions about future demand and market conditions. A significant sudden increase in the demand for the Company’s products could result in a short-term increase in the cost of inventory purchases, while a significant decrease in demand could result in an increase in the amount of excess inventory quantities on-hand. Additionally, the Company’s estimates of future product demand may prove to be inaccurate, in which case the Company may have understated or overstated the write-down required for excess and obsolete inventory. Under Statement of Financial Accounting Standards No. 142, goodwill is reviewed at least annually for impairment.In assessing the recoverability of the Company’s goodwill, the Company must make assumptions regarding estimated future cash flows and other factors to determine the fair value of the respective assets and liabilities of the reporting unit.Upon adoption and again as a result of the Company’s annual impairment test, there was no indication of impairment for goodwill acquired in prior business combinations.If the Company’s estimates or its related assumptions change in the future, the Company may be required to record impairment charges related to its goodwill.Goodwill and other intangible assets amounting to $1,628,133 and $320,400 at March 31, 2009, respectively, consist of assets arising from acquisitions. The Company has accounted for, and currently accounts for, income taxes in accordance with Statement 109 “Accounting for Income Taxes.”This statement establishes financial accounting and reporting standards for the effects of income taxes that result from an enterprise’s activities during the current and preceding years.It requires an asset and liability approach for financial accounting and reporting of income taxes.The realization of future tax benefits of deductible temporary differences and operating loss or tax credit carryforwards will depend on whether the Company will have sufficient taxable income of an appropriate character within the carryback and carryforward period permitted by the tax law to allow for utilization of the deductible amounts and carryforwards. Without sufficient taxable income to offset the deductible amounts and carryforwards, the related tax benefits will expire unused. The Company evaluates both positive and negative evidence in making a determination as to whether it is more likely than not that all or some portion of the deferred tax asset will not be realized.As of March 31, 2009, the Company had a deferred tax valuation allowance of approximately $7,500,000. 15 Table of Contents Results of Operations Results of Operations for the Quarters Ended March 31, 2009 and 2008 Sales decreased by 14.3%, or $2,603,704, to $15,617,424 for the quarter ended March 31, 2009 from $18,221,128 for the same period in 2008.The decline reflects our industry-wide economic slowdown, as well as the decline in new residential construction and in residential and commercial renovations. Gross profit decreased by 18.0%, or $962,407, to $4,393,179 for the quarter ended March 31, 2009 from $5,355,586 for the same period in 2008.Gross profit expressed as a percentage of sales decreased by 1.3% to 28.1% in 2009 compared to 29.4% for the comparable period in 2008.
